Case: 18-30576      Document: 00514857424         Page: 1    Date Filed: 03/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-30576                             FILED
                                  Summary Calendar                       March 1, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

QUINETTA GRANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CR-172-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Quinetta Grant pleaded guilty to a single count of mail fraud, and her
advisory guidelines range of imprisonment was calculated at 168 to 210
months.     Before her sentencing hearing, Grant filed written objections to
several enhancements that were applied to her base offense level as being
factually inaccurate, and the Government filed a motion for a reduced sentence
under U.S.S.G. § 5K1.1. At a presentencing chambers conference, the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30576     Document: 00514857424     Page: 2   Date Filed: 03/01/2019


                                  No. 18-30576

court discussed the issues raised in both filings with Grant’s attorney and the
attorney for the Government. The record indicates that the court granted the
Government’s motion and overruled Grant’s objections based on discussions in
the chambers conference. The district court sentenced Grant to 96 months of
imprisonment and three years of supervised release and ordered her to pay
$300,112.80 in restitution and a $100 special assessment.
      Grant argues that by holding the presentencing conference without her
presence, the district court violated her right to be present for a critical stage
of her sentencing. As Grant acknowledges, she did not object on this ground
in the district court, and we review for plain error. United States v. Thomas,
724 F.3d 632, 641-42 (5th Cir. 2013). Therefore, before we decide whether to
exercise our discretion to correct an error, Grant must first demonstrate an
error that is “clear or obvious” and that affected her “substantial rights.”
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904 (2018).
      Although Grant admits that she raises an issue of first impression in this
circuit, she argues that her right to be present at the chambers conference is
confirmed by United States v. Doe, 964 F.2d 157 (2d Cir. 1992), and United
States v. Spears, 197 F.3d 465 (10th Cir. 1999). The Government points to
contrary authority finding no violation. See United States v. Thomas, 815 F.3d
344, 345-47 (7th Cir. 2016).
      Given the foregoing, we cannot say that any error was clear or obvious.
United States v. McRae, 702 F.3d 806, 833 (5th Cir. 2012); United States v.
Evans, 587 F.3d 667, 671 (5th Cir. 2009).        Moreover, Grant’s conclusory
assertion that her presence would have made a difference is insufficient to
show that her substantial rights were affected by her not being present at the
presentencing conference. See Rosales-Mireles, 138 S. Ct. at 1904-05.
      AFFIRMED.



                                        2
    Case: 18-30576       Document: 00514857424     Page: 3   Date Filed: 03/01/2019


                                    No. 18-30576

HAYNES, Circuit Judge, concurring:
         I concur in the judgment of the court. I write separately only to note that
I conclude that the district court did err in excluding Grant from the pre-
sentence conference in this case. However, I agree that such error was not
plain.




                                          3